                                       IN THE UNITED STATES DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                                SOUTHERN DIVISION
                                                 No. 7:14-CV-182-BR

WOODELL MCGOWAN, et al.,            )
                                    )
      Plaintiffs,                   )
                                    )
      v.                            )                                ORDER
                                    )
MURPHY-BROWN, LLC, d/b/a            )
SMITHFIELD HOG PRODUCTION           )
DIVISION,                           )
                                    )
      Defendant.                    )
____________________________________)


              This matter is before the court on defendant’s motion in limine to permit evidence of

ramifications of an adverse verdict. (DE # 372.) Plaintiffs filed a response in opposition. (DE #

434.) The court has dealt with similar motions earlier in this case and Gillis v. Murphy-Brown,

LLC, No. 7:14-CV-185-BR, holding that “the business consequences resulting from this lawsuit

or any damage award that effect non-parties are not relevant to this action.” (DE # 222, at 2);

Gillis, (DE # 211). The court adopts its prior rulings and DENIES defendant’s motion to permit

evidence of ramifications of an adverse verdict.

              This 17 December 2018.
                                                 

 

                                                        __________________________________ 
                                                                     W. Earl Britt
                                                                     Senior U.S. District Judge
